J-S26003-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    EARNEST LEE JONES II                       :
                                               :
                       Appellant               :   No. 1386 MDA 2021


           Appeal from the PCRA Order Entered September 29, 2021,
                 in the Court of Common Pleas of York County,
             Criminal Division at No(s): CP-67-CR-0002599-2017.


BEFORE:      KUNSELMAN, J., McCAFFERY, J., and STEVENS, P.J.E.*

MEMORANDUM BY KUNSELMAN, J.:                       FILED: SEPTEMBER 2, 2022

        Earnest Lee Jones, II appeals from the order denying his first timely

petition filed pursuant to the Post Conviction Relief Act (“PCRA”)1 after a jury

convicted him of aggravated assault and strangulation. We affirm.

        The pertinent facts have been summarized as follows:

              [The Complainant] and [Jones] began dating in late
           December 2016. They lived together at 418 Salem Avenue
           in York City. Both [of them] were named on the lease.
           [Jones] was also dating a second woman, Dawn Stehler,
           [whom] he moved into the apartment that he shared with
           [the Complainant].

              On March 26, 2017, [Jones], [the Complainant], and
           [Stehler], went to a gathering at [Jones’] aunt’s house in
           Lancaster. When they came home [the Complainant] said
____________________________________________


*   Former Justice specially assigned to the Superior Court.

1   42 Pa.C.S.A. §§ 9541-9546.
J-S26003-22


           something to [Jones] and he became irate. [Jones] then
           attacked [the Complainant]. The assault began with [Jones]
           punching [the Complainant] in the face repeatedly. He then
           dragged her by her hair across the apartment, from the
           living room to the bathroom.

              Once in the bathroom, [Jones] strangled [the
           Complainant]. He applied so much pressure to her throat
           that she lost consciousness and urinated on herself. When
           she regained consciousness [Jones] resumed punching her.
           He then strangled her a second time; she did not lose
           consciousness the second time. [Jones] eventually stopped
           and [the Complainant] was able to go to bed.

               However, the fight did not end at that point. [Jones] then
           began threatening [the Complainant]. He held a pair of
           scissors up to her throat and told her that he was going to
           kill her. By the time [Jones’] attack was finished, [the
           Complainant] was left with bruises all over her body.

              Throughout this ordeal, [the Complainant] felt that she
           was unable to leave the apartment because of the actions
           of [Jones] and [Stehler]. She was finally able to leave the
           next morning, March 27, 2017. [The Complainant] first
           attempted to file for a Protection From Abuse Order at the
           York County Courthouse. However, she was allegedly told
           by the clerk that she needed to go to the hospital because
           of her injuries.

PCRA Court Opinion, 12/23/21, at 1-2 (footnotes omitted).

     Police arrested Jones the next day.            On April 19, 2017, Jones’

preliminary hearing was held.       Kate Landis, Esquire, of the York County’s

Public Defender’s Office, represented him.        Prior to the hearing, Attorney

Landis informed Jones that his co-defendant had waived her preliminary

hearing.    The hearing then proceeded and the Complainant was the only

witness to testify. Attorney Landis cross-examined her. Jones was formally




                                       -2-
J-S26003-22



arraigned on May 26, 2017. At that time, he was represented by a different

public defender.

      In November 2017, Jones petitioned for new counsel. The trial court

granted Jones’ request, and new counsel was appointed on December 8, 2017.

Due to the appointment of new counsel, the trial court granted Jones’ request

for a continuance, and scheduled Jones’ trial for May of 2018. Before trial

commenced, the Complainant died of an unrelated drug overdose. On May 2,

2018, the Commonwealth filed a motion in limine to declare the Complainant

unavailable and to admit her preliminary hearing testimony as evidence at

trial. The trial court granted the motion. On May 15, 2018, Jones filed a

motion for reconsideration of the Common’s motion in limine, which the trial

court denied.

      Jones’ jury trial commenced on October 30, 2018. As its first witness,

the   Commonwealth        presented   the   Complainant’s   preliminary   hearing

testimony. The PCRA court summarized the remaining evidence pertinent to

this appeal as follows:

            [The Complainant] was seen at York Hospital on March
         27, [2017] by forensic nurse Patti O’Brien. Nurse O’Brien
         was qualified as an expert witness in the field of forensic
         nursing during trial. Nurse O’Brien’s testimony regarding
         [the Complainant’s] injuries was extensive. Ultimately,
         Nurse O’Brien testified that [the Complainant’s] injuries
         were consistent with being hit, punched, strangled, and
         pulled by her hair.

             [Jones] gave his own version of how [the Complainant]
         obtained the bruises that were visible in Nurse O’Brien’s
         photos. His explanation was that the bruises were self-
         inflicted; [the Complainant] had caused the bruising herself

                                       -3-
J-S26003-22


         when she tried to find a vein in her neck that she could inject
         heroin into. This explanation was rejected by Nurse O’Brien.

PCRA Court Opinion, 12/23/21, at 2-3 (footnotes omitted).

      After the jury informed the trial court that they were deadlocked, the

court and parties agreed to send them home for the evening. The next day,

November 1, 2018, the trial court provided further guidance to the jury

regarding their deliberations and answered their questions it had previously

received. Thereafter, the jury found Jones guilty of aggravated assault and

strangulation.

      On December 19, 2018, the trial court sentenced Jones to an aggregate

term of ten to twenty years of imprisonment. Jones appealed to this Court.

On November 26, 2019, we affirmed his judgment of sentence, and our

Supreme Court denied his petition for allowance of appeal on April 29, 2020.

Commonwealth v. Jones, 224 A.3d 797 (Pa. Super. 2019) (non-

precedential decision, appeal denied, 230 A.3d 1021 (Pa. 2020).

      On April 16, 2021, Jones filed a pro se PCRA petition in which he raised

twenty-two issues. Thereafter, the PCRA court appointed counsel. After being

granted several extensions, PCRA counsel filed an amended PCRA petition on

September 7, 2021. In this filing, PCRA counsel stated that he “and Jones

have reviewed [Jones’ twenty-two issues] and it is agreed that” four of them

“are boilerplate legal allegations and do not constitute factual-legal issues of

merit.” Amended Petition, 9/7/21, ¶ 13. PCRA counsel then incorporated all

of Jones’ remaining issues and added one more—that Attorney Landis was



                                      -4-
J-S26003-22



ineffective for failing to meet with him and advise him of his right to waive his

preliminary hearing.

        On September 21, 2021, PCRA counsel filed a second amended petition.

In this filing, PCRA counsel stated that, after filing Jones’ amended petition,

the Commonwealth brought to his attention this Court’s decision in

Commonwealth v. Johnson, 179 A.3d 1153 (Pa. Super. 2018). See Second

Amended Petition, 9/21/21, at ¶ 17. In Johnson, we concluded that PCRA

counsel’s mere incorporation of issues raised in a pro se PCRA petition into

counsel’s amended petition amounts to hybrid representation and results in

waiver when counsel fails to discuss these claims further.         Id. at 1157.

According to Johnson, “It is incumbent upon counsel to examine the merits

of the pro se claims and determine whether those issues are worth pursuing

in an amended petition”). Id. PCRA counsel further stated that he had met

“with [Jones] again and reviewed and narrowed the issues that he raised to

seven claims of trial counsel’s ineffectiveness.”   Second Amended Petition,

9/21/21, at ¶ 18.

        That same day, the PCRA court held an evidentiary hearing.        Jones,

Attorney Landis, and trial counsel testified. By order entered September 29,

2021, the PCRA court denied Jones’ second amended PCRA petition.            This

appeal followed. Both Jones and the PCRA court have complied with Pa.R.A.P.

1925.

        Jones raises the following two issues:




                                      -5-
J-S26003-22


          A. Whether prior preliminary hearing counsel, [Attorney
             Landis], was ineffective for failing to meet with [Jones],
             and explain and advise [him] of his right to waive the
             preliminary hearing, and advise of the advantages and
             disadvantages of waiving the preliminary hearing,
             particularly involving a domestic violence case prior to
             the time of the preliminary hearing?

          B. Whether trial counsel was ineffective for failing to
             properly object to and preserve an objection to the
             Commonwealth’s expert witness, [Nurse] O’Brien,
             providing expert testimony outside of her qualified area
             of expertise as a safe nurse when she testified that blood
             blisters found in the ear of the [Complainant] were
             caused by strangulation and not be some alternative
             means?

Jones’ Brief at 4 (excess capitalization omitted). As to the second issue, PCRA

counsel asserts that he was “unable to find sufficient facts in the record to

support this argument and is abandoning this claim based upon the conclusion

that there is no merit.” Id.2



____________________________________________


2  Citing Commonwealth v. Bradley, 261 A.3d 381 (Pa. 2021), Jones has
filed a petition asking this Court to remand this appeal so that he can address
PCRA counsel’s alleged ineffectiveness and seek his withdrawal based upon
his failure “to reiterate meritorious claims” from his pro se PCRA petition.
Application for Remand, 6/30/22, at ¶ 3. As detailed supra, PCRA counsel
interacted with Jones and they mutually agreed to narrow the issues.
Moreover, our review of the PCRA hearing transcript refutes Jones’ claim that
PCRA counsel “partially addressed only 2 (two) of said [issues] at the
[hearing] and actually solicited testimony that appeared to go against [Jones’]
claims. Id. at ¶ 4.

      After careful consideration of Jones application and PCRA counsel’s
averments in his amended petitions, we conclude that PCRA court fully
complied with this Court’s directives in Johnson, supra. We therefore deny
Jones’ application for remand.


                                           -6-
J-S26003-22



      This Court’s standard of review for an order dismissing a PCRA petition

is to ascertain whether the order “is supported by the evidence of record and

is free of legal error. The PCRA court’s findings will not be disturbed unless

there is no support for the findings in the certified record.” Commonwealth

v. Barndt, 74 A.3d 185, 191-92 (Pa. Super. 2013) (citations omitted).

         The PCRA court has discretion to dismiss a petition without
         a hearing when the court is satisfied that there are no
         genuine issues concerning any material fact, the defendant
         is not entitled to post-conviction collateral relief, and no
         legitimate purpose would be served by further proceedings.
         To obtain a reversal of a PCRA court’s decision to dismiss a
         petition without a hearing, an appellant must show that he
         raised a genuine issue of material fact which, if resolved in
         his favor, would have entitled him to relief, or that the court
         otherwise abused its discretion in denying a hearing.

Commonwealth v. Blakeney, 108 A.3d 739, 750 (Pa. 2014) (citations

omitted).

      Jones’   issue challenges the effectiveness of trial counsel.    To obtain

relief under the PCRA premised on a claim that counsel was ineffective, a

petitioner must establish by a preponderance of the evidence that counsel’s

ineffectiveness so undermined the truth determining process that no reliable

adjudication of guilt or innocence could have taken place. Commonwealth

v. Johnson, 966 A.2d 523, 532 (Pa. 2009).                 “Generally, counsel’s

performance is presumed to be constitutionally adequate, and counsel will

only be deemed ineffective upon a sufficient showing by the petitioner.” Id.

This requires the petitioner to demonstrate that: (1) the underlying claim is

of arguable merit; (2) counsel had no reasonable strategic basis for his or her

                                      -7-
J-S26003-22


action or inaction; and (3) the petitioner was prejudiced by counsel's act or

omission.     Id. at 533.    A failure to satisfy any prong of the test for

ineffectiveness will require rejection of the claim. Commonwealth v. Martin,

5 A.3d 177, 183 (Pa. 2010).

      In support of his first issue, Jones asserts that Attorney Landis was

ineffective “for not discussing and advising” him of “his right to waive his

preliminary hearing, for which the transcribed testimony was used to

substitute for the testimony of the deceased [Complainant] at trial in this

matter.” Jones’ Brief at 18. He further contends that Attorney Landis had no

reasonable basis for failing to inform him of his ability to waive his preliminary

hearing.    Id.   Finally, Jones claims that he was prejudiced because the

“preliminary hearing transcript testimony of the [Complainant] as the only

evidence identifying [him] as the perpetrator of any conduct the constituted

the offenses of aggravated assault or strangulation.”             Id.     (excess

capitalization omitted).

      Although the PCRA court only needed to find that Jones failed to meet

one of the prongs of the three-part ineffectiveness test, the court found that

Jones failed to meet all three. First, the court explained why Jones’ claim

lacked arguable merit:


              [Jones] was transported from prison to the preliminary
           hearing, and although [Jones] had not previously spoken
           with Attorney Landis regarding his case, [they] had the
           opportunity to meet in a side room to discuss any matters
           of concern before the start of the preliminary hearing.

                                      -8-
J-S26003-22


        During [Jones] and Attorney Landis’ meeting prior to the
        preliminary hearing, Attorney Landis informed [Jones] that
        [his] co-defendant, [Stehler] waived her preliminary
        hearing, and thus [Jones] was made aware that the
        preliminary hearing could be waived. Additionally, because
        prior to the present case at issue, [Jones] had previously
        been before a [magisterial district judge] in the state of
        Pennsylvania for a preliminary hearing and was on state
        parole at the time of the April 19, 2017 preliminary hearing
        this court finds that [Jones] had knowledge of the purpose
        of a preliminary hearing and was familiar with the
        preliminary hearing process from past experience in another
        case.

            Therefore, this court holds that [Jones’] first claim lacks
        arguable merit because Attorney Landis informed [Jones]
        that his co-defendant waived her preliminary hearing, thus
        indicating [Jones’] right to do the same. Further because
        this was not [Jones] first experience with a preliminary
        hearing, this court finds that [Jones] had prior knowledge of
        his rights surrounding the preliminary hearing, and
        therefore his claim that Attorney Landis was ineffective for
        failing to inform him of his right to waive the preliminary
        hearing lacks arguable merit.

PCRA Court Opinion, 12/23/21, at 7-8 (excess capitalization and footnotes

omitted).

     At the PCRA hearing, although Attorney Landis testified that she could

not recall Jones’ preliminary hearing, she testified regarding her usual

procedure with similar cases.    See N.T., 9/21/21, at 28.       Based on this

testimony, the PCRA court also concluded that, even if Jones’ claim had

arguable merit, Attorney Landis had a reasonable basis to encourage Jones to

have a preliminary hearing:

            [Attorney Landis] testified that she would typically
        encourage her client to have a preliminary hearing, and thus
        likely did so while representing [Jones] in the current matter


                                     -9-
J-S26003-22


        at issue. Attorney Landis explained that specifically in
        domestic violence type cases, such as the one at issue here,
        she encourages having a preliminary hearing because often
        the victim will either not show up at all or appear at the
        preliminary hearing and recant previous statements
        regarding the incident.        Additionally, Attorney Landis
        ordinarily advises her clients to have a preliminary hearing
        for the potential [to] “lock [a complainant] into a statement
        early on in the case and then hopefully try to impeach [the
        complainant] later on at trial.” Here, the [Complainant]
        appeared and testified at the preliminary hearing, but
        because of her unanticipated death prior to trial, [she] was
        unable to be cross-examined at trial.              The court
        acknowledges the unusual circumstances surrounding this
        case being that Attorney Landis could not have foreseen the
        [Complainant’s] death subsequent to giving testimony at
        the preliminary hearing.        Therefore, because Attorney
        Landis relied on her legal experience and acted in the best
        interests of [Jones], this court finds that a reasonable basis
        existed for Attorney Landis to encourage proceeding with a
        preliminary hearing.

PCRA Court Opinion, 12/23/21, at 8-9 (excess capitalization and footnotes

omitted).

     Finally, the PCRA court concluded that Attorney Landis’ representation

of Jones at the preliminary hearing did not cause him prejudice:

           [Jones] was made overtly aware of is right to waive the
        preliminary hearing when Attorney Landis informed [him]
        prior to his preliminary hearing that [Stehler] had chosen to
        waive [her] preliminary hearing; however, [Jones] decided
        to move forward with the proceeding. Although Attorney
        Landis likely encouraged [Jones] to have his preliminary
        hearing, this court finds that she did so in good faith, not
        malicious intention to cause prejudice to [Jones]. Attorney
        Landis’ advisement to have the preliminary hearing when
        [Jones] inferably knew his rights to waive the hearing was
        not the cause of any prejudice [Jones] may have
        experienced as a result of the [Complainant’s] passing
        subsequent to the preliminary hearing. This court holds that
        Attorney Landis’ actions did not cause [Jones] to suffer

                                    - 10 -
J-S26003-22


          prejudice, but instead that the result of the proceedings may
          have been different due merely to the unfortunate death of
          the [Complainant], an unforeseeable consequence[,] which
          Attorney Landis did not cause. Therefore, this court holds
          that Attorney Landis was not ineffective in her
          representation of [Jones] during the preliminary hearing.

PCRA Court Opinion, 12/23/21, at 9-10 (excess capitalization and footnotes

omitted).

      Our review of the record supports the PCRA court’s conclusions. When

reviewing an ineffectiveness claim, this Court does not “employ a hindsight

analysis in comparing [] counsel’s actions with other efforts [she] may have

taken.”     Commonwealth v. King, 195 A.3d 255, 264 (Pa. Super. 2018)

(citation omitted). Jones ask us to do just that. In assessing Attorney Landis’

effectiveness, we look to the stage of the proceeding when she represented

Jones—not after Jones’ jury trial at which he was represented by different

counsel and convicted.

      Jones’ claims to the contrary are unavailing. Jones first challenges the

PCRA court’s inference that he knew he could waive his preliminary hearing

because Attorney Landis had informed him that Stehler had done so, and his

past appearance at a preliminary hearing. We conclude that this argument

challenges the PCRA court’s reasonable inference from Jones’ PCRA hearing

testimony, which, in essence, involved the PCRA court’s assessment of his

credibility. As the record supports the PCRA court’s credibility determination,

the determination is binding on this Court. Commonwealth v. Spotz, 18

A.3d 244, 259 (Pa. 2011).


                                     - 11 -
J-S26003-22



       The same is true regarding Jones’ related claim that Attorney Landis

“made the decision to move forward with the preliminary hearing, unilaterally,

without any input from” Jones. Jones’ Brief at 25. Although Attorney Landis

could not independently recall Jones’ preliminary hearing, nothing in her

testimony suggests that she alone made the decision to hold the proceeding.

Jones’ claim that Attorney Landis lacked a reasonable basis for failing to

discuss and counsel him regarding the preliminary hearing fails for the same

reason; the PCRA court Attorney Landis’ credible and Jones not credible.

Spotz, supra.

       Finally, we reject Jones’ disagreement with the PCRA court’s conclusion

that “if prejudice did occur, however, it was based upon the unforeseen death

of the [Complainant], and not based on any conduct of” Attorney Landis.

Jones’ Brief at 27.      Once again, this claim is based on Jones’ self-serving

preliminary hearing testimony that no discussion with Attorney Landis

occurred. While Jones was prejudiced at trial because the Complainant could

not appear for further cross-examination, this fact cannot be used to establish

Attorney Landis’ ineffectiveness at the time she represented him.

       In sum, our review of the record supports the PCRA court’s conclusion

that Jones’ claim of Attorney Landis’ ineffectiveness fails. We therefore affirm

the PCRA court’s order denying him post-conviction relief.3

____________________________________________


3In his application for remand, Jones complains that PCRA counsel abandoned
his second issue without first proceeding pursuant to Commonwealth v.
(Footnote Continued Next Page)


                                          - 12 -
J-S26003-22



       Petition for remand denied. Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 09/02/2022




____________________________________________


Turner, 544 A.2d 927 (Pa. 1988), and Commonwealth v. Finley, 550 A.2d
213 (Pa. Super. 1988) (en banc). This procedure was not required because
PCRA counsel did not seek to withdraw, but rather, sought to narrow the
issues believed to be meritorious. Johnson, supra.


                                          - 13 -